EXHIBIT 13.1 Section 1350 Certification Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 In connection with the annual report on Form 20-F of Global Green Matrix Corp. (the “Company”) for the year ended December 31, 2012, as filed with the Securities and Exchange Commission on the date hereof, I, Randy Hayward, hereby certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1. the annual report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, and 2. the information contained in the annual report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:May 13, 2013 /s/ Randy Hayward Randy Hayward Chief Executive Officer
